Citation Nr: 0309298	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected temporomandibular joint dysfunction.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left knee disability prior to September 29, 
2000.

3.  Entitlement to a rating in excess of 20 percent for the 
service connected left knee disability from September 29, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1990 to November 
1998.

This appeal arises from an October 1999 rating decision of 
the Wichita, Kansas Regional Office (RO) that granted service 
connection for a left knee disability and assigned a 10 
percent evaluation effective from the date of claim on 
November 2, 1998; and granted service connection for 
temporomandibular joint dysfunction (TMJ) and assigned a 
noncompensable evaluation effective from November 2, 1998.

By rating decision in April 2001, a 20 percent evaluation was 
assigned for a left knee disability effective from September 
29, 2000 and a 10 percent evaluation was assigned for TMJ 
dysfunction effective from November 2, 1998.

In regard to the claims for higher evaluations, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the October 1999 rating action was the 
initial grant of service connection for a left knee 
disability and TMJ, whether staged ratings should be assigned 
for the veteran's service connected disabilities must be 
considered. 

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claims for higher evaluations involve ratings 
assigned in connection with the original grant of service 
connection, the holdings in Fenderson and AB must be adhered 
to in the adjudication of these claims.  


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, there is inadequate 
notice to the veteran of the type of evidence necessary to 
substantiate her claims and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  As the RO has not fulfilled its 
obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, a remand is required in this case.

Additionally, the record suggests that the RO did not fulfill 
its duty to assist under the VCAA.  In this regard, it is 
noted that the veteran underwent left knee surgery in 
September 2001.  All current treatment records relative to 
the disabilities on appeal (especially those dealing with the 
left knee after the September 2001 surgery) must be obtained 
and associated with the claims folder. 

The duty to assist also includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran should 
therefore be afforded VA orthopedic and dental examinations 
to determine the current nature and extent of left knee 
disability and disability due to TMJ dysfunction. 

The Board notes that the regulations pertaining to rating 
scars were revised effective August 30, 2002.  The Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
case, the grant of service connection for the left knee 
includes a donor site scar; accordingly, following completion 
of the development requested in this remand, the RO should 
consider the veteran's left knee disability to include the 
donor site scar under both the old and new rating criteria. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for left knee disability and 
for TMJ dysfunction that has not already 
been made part of the record.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and dental 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examination.  All 
necessary diagnostic testing should be 
accomplished.

a) The dental examiner must indicate 
whether there is evidence of limitation 
of motion of the inter-incisional range 
of between 31 to 40 mm, 21 to 30 mm, 11 
to 20 mm, or 0 to 10 mm.

b) The orthopedist should provide 
complete range of motion findings for the 
left knee.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the left 
knee, and whether there is likely to be 
additional range of motion loss of the 
service-connected left knee due to any of 
the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  The examiner should 
also indicate whether there  is any 
evidence of severe recurrent subluxation 
or lateral instability.  If the examiner 
is unable to make any of the above 
determinations, it should be so indicated 
on the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  Consideration should 
be given to the holdings in Karnas, AB 
and Fenderson.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran and her representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




